Title: From Thomas Jefferson to Henry Dearborn, 8 August 1804
From: Jefferson, Thomas
To: Dearborn, Henry


               
                  
                     Dear Sir
                  
                  Monticello Aug. 8. 04.
               
               I last night recieved the account of Genl. Irvine’s death, and at the same time the inclosed applications for the continuance of the office in his family, which are certainly very strong. the single one in behalf of Capt Jones must be merely idle, as it is most improbable that he would accept of it. I inclose the whole however for your information. Irvine is a real loss to us.
               Not having heard from you since I left Washington I conclude you recovered your health sufficiently to proceed on your journey. I shall be anxious to hear that you continue well and arrive safely at home. be so good as to present me in friendly terms to your neighbor mr Vaughan whom I envy you; and to accept for mrs Dearborne & yourself my respectful & affectionate salutations.
               
                  
                     Th: Jefferson
                  
               
             